Motion Granted; Order filed April 23, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00115-CV
                                   ____________

           In the Interest of Z.C.J.L aka Z.C. and Z.C.J.V., a Child


                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-82298


                                     ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant's brief was due
April 22, 2013. No brief has been filed. Appellant filed a second motion for
extension of time to file a brief until May 6, 2013. In the motion, counsel presented
extraordinary circumstances. Accordingly, the court GRANTS the motion for an
extension of time, but issues the following order:

      Unless appellant files a brief with the clerk of this court on or before May 6,
2013, the court will consider dismissing the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                      PER CURIAM